AMENDMENT
TO
AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT


This Amendment (the “Amendment”) to the Amended and Restated Shareholders’
Agreement dated March 21, 2005 among NeoGenomics, Inc., a Nevada corporation
(the “Company”), Michael Dent, Aspen Select Healthcare, LP, John Elliot, Steven
Jones and Larry Kuhnert (the “Shareholders Agreement”) is made effective as
of  March 13, 2009 and is entered into by each of the undersigned parties to the
Shareholders’ Agreement.
 
Whereas, each of the undersigned parties hereto, who are still shareholders of
the Company, desire to amend the Shareholders Agreement in the manner set forth
herein.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Shareholders Agreement is hereby amended as
follows:
 
1.           Amendment of Section 1.2.1.  Section 1.2.1 of the Shareholders
Agreement is hereby amended and restated in its entirety to read as follows:
 
“1.2.1                      Number of Directors.  The Shareholders agree that
during the Term of this Agreement the Shareholders shall vote their Shares in
favor of limiting the Board of Directors of the Company to no more than eight
(8) members.”
 
2.           No Other Changes.  All terms of the Shareholders Agreement shall
remain in full force and effect as amended hereby.
 
3.           Counterparts.  This Amendment may be executed in any number of
counterparts and signatures may be delivered by facsimile, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 


 


 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


 
In Witness Whereof, the parties have caused this Amendment to Amended and
Restated Shareholders’ Agreement to be executed as of March 13, 2009.
 

 
 
     
NEOGENOMICS, INC.
           
By:
/s/ Robert Gasparini
   
 
Robert Gasparini
   
 
President and Chief Science Officer
                   
ASPEN SELECT HEALTHCARE, LP
   
By: Medical Venture Partners, LLC,
   
its General Partner
           
/s/ Steven C. Jones
 
(Signature)
         
Steven C. Jones
   
(Print Name)
         
Managing Member
   
(Title)
                   
STEVEN JONES
                 
/s/ Steven Jones
                           
MICHAEL DENT, M.D.
                 
/s/ Michael Dent, M.D.
                   
LARRY KUHNERT
                 
/s/ Larry Kuhnert
 



 
 
 

--------------------------------------------------------------------------------

 